                            Case 1:20-cr-00090-SM Document 16 Filed 09/09/20 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                for the   ,-1 \ I
                                                                                                            SEP 0 1 2020
                                                       Disfrict ofNewJJamjjshire
                                                                                                    US MARSHALS SERVICE
                      United States of America          2020 SEP -q P 3= UR
                                 V.

                                                                          Case No. 20-cr-90-SM-04/04
                      SETH SHACKFORD et al
                         MARIAH PETERS




                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer


         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) Mariah Peters                                                                                           »
who is accused of an offense or violation based on the following document filed with the court:

sf Indictment              □ Superseding Indictment       □ Information       □ Superseding Information             □ Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition      □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
  18 use §2(a): 21 USC §§841 (a)(1) & 841 (b)(1 )(C) Distributing a Controlled Substance




Date:           09/01/2020
                                                                                         'sjMing ojficer's signature]

City and state:          Concord. New Hampshire                                       Megan Cahll!. Deputy Clerk
                                                                                           Printed name and title



                                                                Return


          This warrant w^ received or\,(date)                        ^         person was arrested on (date)            ^"^3
at (city and state)


Date:
                                                                                        Arresting officer's signature



                                                                                           Printed name and title
